Civil action to recover damages for alleged negligent injury to plaintiff and his automobile.
The facts are these: Plaintiff was injured 5 May, 1934, at a grade crossing in Sanford, N.C. when his automobile collided with a shifting freight train operated by the defendants. Plaintiff was familiar with the crossing. He looked in both directions before entering upon the tracks. He saw some freight cars on this right (north), apparently standing still, but saw no engine and heard no bell or whistle; saw no train on his left (south). Plaintiff knew a watchman was due to be stationed at the crossing. Just as his front wheels reached the first rail, the watchman came running out, looking south, threw up his "Stop" sign, and caused plaintiff to choke down his car. While in this position, defendant's freight train, coming from the north, backed over the crossing, struck plaintiff's car, carried it seventy or eighty feet before stopping, demolished the car, and injured plaintiff. *Page 643 
On cross-examination, plaintiff testified: "I saw the watchman looking to the south and I thought the train was coming from the south, but it was coming from the north. . . . I thought the train was on the main line. It was not on the main line, but was on the first track."
The usual issues of negligence, contributory negligence, and damages were submitted to the jury and answered in favor of the plaintiff.
Judgment on the verdict, from which the defendants appeal, assigning as error the refusal of the court to nonsuit on plaintiff's own testimony.
Does the plaintiff's alleged contributory negligence bar a recovery as a matter of law? The answer is "No." Lincoln v. R. R. 207 N.C. 787,178 S.E. 601. The issue was for the twelve.
Defendants have apparently misinterpreted plaintiff's testimony. He does not say he knew the train was approaching before going upon the crossing. His statement, "I thought the train was coming from the south," has reference to what he thought after his car had choked down or stopped, due to the direction in which the watchman was looking when he ran out with his stop sign.
The pertinent principle was state by Hoke, J., in Shepard v. R. R.,166 N.C. 539, 82 S.E. 872, quoting with approval from 33 Cyc., 1028, as follows: "Where a railroad company maintains a flagman, gates, or other signals of warning at a railroad crossing, whether voluntarily or by law or custom, the public generally has a right to presume that these safeguards will be reasonably maintained and attended, and in the absence of knowledge to the contrary, the fact that the gates are open, or automatic bells not ringing, or that the flagman is absent from his post or, if present, is not giving a warning of danger, is an assurance of safety and an implied invitation to cross upon which a traveler familiar with the crossing may rely and act within reasonable limits, on the presumption that it is safe for him to go on the crossing. The extent to which a traveler may rely on such assurance is a question of fact, and while ordinarily the same degree of care and vigilance is not required of a traveler under such circumstances as otherwise, he has no right to rely exclusively upon such circumstances, nor will such presumption or assurance excuse the traveler from using every reasonable precaution that an ordinarily prudent man would use under like circumstances. Such facts as the absence or presence of a flagman, or that the gates are open, or that the automatic bells are ringing or not ringing, are merely facts to be considered in determining whether the traveler exercises the degree of care required in attempting to cross." *Page 644 
The same rule was also applied in the cases of Parker v. R. R.,181 N.C. 95, 106 S.E. 755; Barber v. R. R., 193 N.C. 691, 138 S.E. 17; and Johnson v. R. R., 163 N.C. 431, 79 S.E. 690.
The negligence of the defendants is not seriously disputed. The watchman was "out of pocket" as plaintiff approached the crossing. If he had been attentively on duty at that time, the injury might not have occurred.Shepard v. R. R., supra; Finch v. R. R., 195 N.C. 190, 141 S.E. 550.
The case of Pitt v. R. R., 203 N.C. 279, 166 S.E. 67, cited and relied upon by defendants, is easily distinguishable by reason of different fact situations. In the cited case, the plaintiff drove upon the crossing without looking to his left, the direction from which a fast passenger train was approaching, while in the instant case the plaintiff looked in both directions before entering upon the crossing. In like manner, the case of Rimmer v. R. R., 208 N.C. 198, 179 S.E. 753, may be distinguished.
The plaintiff filed a petition for certiorari to correct the charge in accordance with the judge's letter. The defendants consent that the correction may be made as requested, and no point is made in respect thereof.
No error.